DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 	16/335,131 entitled "METHOD AND DEVICE FOR OPERATING P2P FINANCIAL SERVICE ON THE BASIS OF STAGE, AND COMPUTER-READABLE RECORDING MEDIUM" filed on December 13, 2019 with claims 1, 3-7 and 9-12 pending.
Status of Claims
Claims 1, 3-7 and 9-12 have been amended and are hereby entered.
Claims 2, 8 and 13-18 are cancelled.
Claims 1, 3-7 and 9-12  are pending and have been examined.

Response to Amendment
The amendment filed February 28, 2022 has been entered. Claims 1, 3-7 and 9-12   remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 29, 2021.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following Claims 1, 3-7 and 9-12  are rejected under 35 USC 112(b) because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The term “stage orders” is relative a term which renders the claim indefinite.  The term “stage orders” in Claims 1 and 7 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It combines two already nebulous terms into a new term that further remains unclear.
The term “product participation entries” is relative a term which renders the claim indefinite.  The term “product participation entries” in Claims 1 and 7 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-7 and 9-12  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3-7 and 9-12  are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“operating a financial service based on a financial product….” 
“receiving… request of … financial product….”
“generating and providing, … the financial product….”
“providing a payment amount ….”
“pays the financial product participation amount….”
“payment amount is determined…”
“amount to be paid to the user …. is determined…”
“determines …the financial product order…”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to operate a financial service based on a financial product or providing a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“equipment through a relay server”, “transmission/ transmitting”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)



















are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“operating a financial service….” 
“receive a transmission request of a stage-based financial application….”
“transmit the stage-based financial application….”
“a payment time of the amount to be paid to the user is determined….”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a payment amount or receive a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “communication unit”, “a processor”, “user equipment”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 9: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 10: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 11: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 12: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 







are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 3-7 and 9-12   are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene ("VIDEO GAME WITH VENTURE CAPITAL FUNDING MANAGEMENT", U.S. Publication Number: 20070117601 A1) in view of Slyke (“LIQUID INSURANCE CONTRACTS”, U.S. Publication Number: 20020042770 A1) 








Regarding Claim 1, 
Luchene teaches,
operating a financial service based on a financial product, the method comprising: 	receiving, by a financial service server, a transmission request of the financial product-based financial application directly from a user equipment or indirectly from the user equipment through a relay server; transmitting, by the financial service server, the financial product-based application directly to the user equipment or indirectly to the user equipment through the relay server;
(Luchene [0214] Virtual bonds may be issued with particular terms.
Luchene [0022] Virtual Financial Obligation—An agreement by a player character or entity to pay one or more game attributes to another player character, entity or the game server
Luchene [0110]  a server computer or centralized authority may not be necessary or desirable.
Luchene[0119]  data processing system generally includes one or more of a system unit housing, a video display device,.... and application programs)
Luchene does not teach   generating and providing, by the financial service server, the financial product including n (n is a natural number of two or more) financial product participation entries to the user equipment, wherein the financial product is an online financial product for providing a payment  amount determined according to the order of financial products to each of n financial product participating users participating in each of n financial product participation entries, the n financial product participation entries correspond to sequential n financial product participation entries, each of the n financial product participation user pays the financial product participation amount paid n times, and the payment amount is determined differently according to a financial product order and a total payment amount paid by the corresponding users over the n times, and a payment time of the amount to be paid to the user in the financial product is determined by the financial product order assigned to the user, and wherein the financial service server groups plurality of financial products to set at least one f plurality financial product, when the user names to at least two of the plurality of financial products, and the financial service server determines the financial product order assigned to the user in a second financial product based on the financial product order assigned to the user in a first financial product, when the at least two of the plurality of financial products comprise the first financial product and the second financial product, and the sum of stage orders assigned to the first user in the plurality of stages does exceed a threshold value.
Slyke teaches,
and generating and providing, by the financial service server, the financial product including n (n is a natural number of two or more) financial product participation entries to the user equipment,
(Slyke [Claim 9] Bundling multiple existing securities together to create on of more new securities
Slyke [Claim 10] Creating tranches from an existing LIC, wherein: shares of one existing LIC are obtained; and two or more new securities are issued, where the two or more new securities are derived from the existing LICs 
Slyke [0025] enables investors to employ.... hand-held devices)
 wherein the financial product is an online financial product for providing a payment  amount determined according to the order of financial products to each of n financial product participating users participating in each of n financial product participation entries, the n financial product participation entries correspond to sequential n financial product participation entries, 
(Slyke [0133]  potential ways of submitting bids.... Potential bidding methods include:...over the internet, and over a proprietary computer system.
Slyke  [0138]  successful bidders pay the amount per share of the lowest accepted bid to receive the equity asset.
Slyke  [0135] The first of the 3 bidders bid
Slyke   [0116]  The terms of a series of LICs might be in a time sequence)
each of the n financial product participation user pays the financial product participation amount paid n times, and the payment amount is determined differently according to a financial product order and a total payment amount paid by the corresponding users over the n times, and a payment time of the amount to be paid to the user in the financial product is determined by the financial product order assigned to the user, 
(Slyke [0134] sorted by amount offered per LIC share, from lowest to highest or highest to lowest...the number of shares requested for all bids at the lowest price are totaled. Input 709 provides...the price reserve per share ....number of shares offered, minimum number of shares to be sold....broker or investment banker commitments.
Slyke [0108]  the time interval for which risks are expected to be transferred via an LIC.
Slyke [0171]  many LICs will involve policies whose premium is not paid in full by the time of LIC issuance.)
and wherein the financial service server groups plurality of financial products to set at least one  plurality financial product, when the user names to at least two of the plurality of financial products, 
(Slyke [Claim 9] Bundling multiple existing securities together to create one of more new securities, wherein: at least one of the existing securities is an LIC.
Slyke [Claim 10] Creating tranches from an existing LIC, wherein: shares of one existing LIC are obtained; and two or more new securities are issued, where the two or more new securities are derived from the existing LICs)
and the financial service server determines the financial product order assigned to the user in a second financial product based on the financial product order assigned to the user in a first financial product, 
(Slyke [0143]  Fill all bids completely for the lowest bidder(s) first, proceeding to highest bidder(s).)
when the at least two of the plurality of financial products comprise the first financial product and the second financial product,
(Slyke [Claim 9] Bundling multiple existing securities together to create one of more new securities, wherein: at least one of the existing securities is an LIC.
Slyke [Claim 10] Creating tranches from an existing LIC, wherein: shares of one existing LIC are obtained; and two or more new securities are issued, where the two or more new securities are derived from the existing LICs)
 and the sum of stage orders assigned to the first user in the plurality of stages does exceed a threshold value.
(Slyke [0262]  tranches might be selected by letting each tranch be approximately as deep as the daily trading limit on the original LIC.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital investment management system of Luchene to incorporate a plurality of tranches and intervals of Slyke as “Tranches and strips allow underwriters to seek out the portion of the LIC risk which they would like to assume.” (Slyke [0259]).        The modification would have been obvious, because it is merely applying a known technique (i.e. plurality of tranches) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “Tranches and strips also provide a mechanism for underwriters with different creditworthiness, credit ratings, or surety arrangements to seek out advantageous portions of the LICs.” Slyke [0259]  “multiple tranches for layers of losses” Slyke [0180] )
Regarding Claim 4, 
Luchene and Slyke teach the financial service of Claim 1 as described earlier.
Luchene teaches,
 determining, by the financial service server, whether generation  participation of the financial product is available based on the user's first credit rating;
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:  …. the available credit line of the credit card associated with the account
Luchene [0320] 3. Determine an ownership investment structure based on the value, and the credit scores of the player characters.
Luchene [0020] the player character's real world credit score)
	  and determining, by the financial service server, a second credit rating by adjusting the first credit rating based on the user's transaction history data in the financial product that is in operation, wherein the first credit rating is determined based on the 'user's transaction history data in a previous financial product through the financial product-based financial application, and the second credit rating is adjusted based on the 'ser's transaction history data in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually. Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually.)



Claims 3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene and  Slyke in view of Tully (“SIMPLE TRANCHE LEVERAGE, SEE THROUGH LEVERAGE AND ENHANCED SEE THROUGH LEVERAGE”, U.S. Publication Number: 20110202444 A1) 




Regarding Claim 3, 
Luchene and Slyke teach the financial service of Claim 1 as described earlier.
Luchene does not teach wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product based on a first entrv for participation in.financial product of the first financial product and a second entry for participation in financial product of the second financial product.
Slyke teaches,
based on a first entry for participation in financial product of the first financial product and a second entry for participation in financial product of the second financial product
(Slyke [0021] where all bidders gather at the same time in the same place to bid on one or more assets
Slyke [0126] allocating shares to winning bidders)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital investment management system of Luchene to incorporate a plurality of tranches and intervals of Slyke as “Tranches and strips allow underwriters to seek out the portion of the LIC risk which they would like to assume.” (Slyke [0259]).        The modification would have been obvious, because it is merely applying a known technique (i.e. plurality of tranches) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “Tranches and strips also provide a mechanism for underwriters with different creditworthiness, credit ratings, or surety arrangements to seek out advantageous portions of the LICs.” Slyke [0259]  “multiple tranches for layers of losses” Slyke [0180] )
Slyke does not teach wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product.
Tully teaches,







   wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product.
(Tully [0068]  If for some reason that SPE does not have enough cash to pay all of the liabilities
Tully [0070] An SPE may issue tranched liabilities in order to purchase the tranched liabilities of another SPE...The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall 
Tully [0021] A given tranche of a first financial instrument may contain the risk of a plurality of preceding tranches 
Tully [0002] Ratings act as a relative value and relative safety measure for all rated fixed income instruments.
Tully [0022] calculating the STL(0) of the given tranche;
Tully [0023] calculating ESTL(1) for the preceding tranche by determining STL(0) for the preceding tranche and multiplying the determined STL(0) for the preceding tranche by the average borrower leverage of its underlying debt obligation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the tranche ratings of Tully as “securities generally require ratings in order to be sold to investors.” (Tully [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. tranche ratings) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “ratings are used by investors to limit risk” Tully [0002])
Regarding Claim 5, 
Luchene and Slyke teach the financial service of Claim 4 as described earlier.
Luchene teaches,
  wherein the first credit rating is further determined based on information related to whether the previous financial product is completed, information related to a previous financial product order selected at the previous financial product, and information related to delinquency of a previous mount to be paid by the ser at the previous financial product, the second credit rating is adjusted based on information about the financial product order
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:... the existing virtual financial obligations of the player character account 
Luchene [0046] Game performance parameter—any aspect of a Video Game by which a player character's performance can be measured. Game Parameters shall include, but not be limited to:
1. Completing all or part of a mission...4. Reaching a certain level or score....19. earning income...22. achieving deity or other status 23. improving player character status or caste ... 25. speed of accomplishing or changing the rate or trends of any or all of the above.)
Luchene does not teach information related to delinquency of the mount to be paid by the ser, and a selectable range of the financial product order is determined based on another financial product order selected by the user in another financial product..
Tully teaches,
  information related to delinquency of the mount to be paid by the ser, and a selectable range of the financial product order is determined based on another financial product order selected by the user in another financial product..
(Tully [0068] If after paying that senior liability off in full their is still cash left over the junior liability will get whatever is left, and therefore will incur the loss of any shortfall. 
Tully [0070] The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall, the amount of subordination (junior liabilities which take the initial shortfall hit) and the thickness of the liability itself.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the financial deficiency and subordination of Tully as to “incur the loss of any shortfall.” (Tully [0068]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financial deficiency) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “tranched liabilities … will be affected .by the amount of the shortfall, the amount of subordination” Tully [0070])
Regarding Claim 6, 
Luchene, Slyke, and Tully teach the financial service of Claim 5 as described earlier. 
Luchene teaches,
wherein the second credit rating is further determined based on information about another user who forms a social network with the user in the a financial product.






(Luchene [0018] Virtual World—a world created in an online game such as World of Warcraft, or a virtual community such as Second Life, Eve or There.com.
Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, the type of account, e.g. basic or premium, the available credit line of the credit card associated with the account)
Claim 9 is rejected on the same basis as Claim 3.

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene   in view of Tully   




Regarding Claim 7, 
 Luchene teaches,
  a financial service server for operating a financial service based on a financial product, the financial service server comprising:
	a communication unit for communicating with a relay server or a user equipment;	and a processor operatively connected to the communication unit, wherein the processor is configured to receive a transmission request of a financial product-based financial application directly from the user equipment or indirectly from the user equipment through the relay server, and to transmit the financial product-based financial application directly to the user equipment or indirectly to the user equipment through the relay server, the financial product-based financial application is implemented by a user to generate a financial product based on the user equipment or participate in the financial product that has been generated based on the user equipment, 
(Luchene [0109] including a computer that is in communication (e.g., via a communications network) with one or more devices. The computer may communicate with the devices directly or indirectly, via any wired or wireless medium 
Luchene [0110]  any functions described herein as performed by the server computer or data described as stored on the server computer may instead be performed by or stored on one or more such devices.
Luchene [0114]  The server 20 typically comprises a processor which is in communication with a storage device
Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0328] In the following round, the two proposals which received the most votes of the three are voted on again and the winning proposal is selected for investment purposes.)
the financial product comprises a plurality of entries for participation in financial product
(Luchene [0227]  the virtual offering may be in tranches or classes. Each tranche may have different ratings, and may or may not be secured by different assets, or may be unsecured)
a   payment time of the amount to be paid to the user is determined in the financial product by the financial product order assigned to the user.
(Luchene [0022] This obligation can be a one time payment, or may require multiple payments over time. The obligation may specify when payments and/or interest are due.)
Luchene does not teach financial product participation entries respectively corresponds to one of a plurality of financial product orders, an amount to be paid by the user or an amount to be paid to the user is determined in the financial product according to one of the plurality of financial product orders assigned to the user of the user equipment 
Tully teaches,
financial product participation entries respectively corresponds to one of a plurality of financial product orders, an amount to be paid by the user or an amount to be paid to the user is determined in the financial product according to one of the plurality of financial product orders assigned to the user of the user equipment
(Tully [0021] A given tranche of a first financial instrument may contain the risk of a plurality of preceding tranches 
Tully [0022] calculating the STL(0) of the given tranche;
Tully [0023] calculating ESTL(1) for the preceding tranche by determining STL(0) for the preceding tranche and multiplying the determined STL(0) for the preceding tranche by the average borrower leverage of its underlying debt obligation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate a plurality of tranches   of Tully as “Tranches may be issued liabilities of a Special Purpose Entity (SPE).” (Tully [0046]).        The modification would have been obvious, because it is merely applying a known technique (i.e. plurality of tranches) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “a plurality of tranches, wherein a given tranche … is exposed to the risk of a preceding tranche” Tully [0042])
Regarding Claim 10, 
Luchene and Slyke teach the financial service of Claim 7 as described earlier.
Luchene teaches,
 determine whether generation  participation of the financial product is available based on the user's first credit rating;
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:  …. the available credit line of the credit card associated with the account
Luchene [0320] 3. Determine an ownership investment structure based on the value, and the credit scores of the player characters.
Luchene [0020] the player character's real world credit score)
	    determine  a second credit rating by adjusting the first credit rating based on the user's transaction history data in the financial product that is in operation, wherein the first credit rating is determined based on the 'user's transaction history data in a previous financial product through the financial product-based financial application, and the second credit rating is adjusted based on the user's transaction history data in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually. Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually.)
Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 12, 
Luchene and Tully teach the financial service of Claim 11 as described earlier.
Luchene teaches,
wherein the second credit rating is further determined based on information about another users who forms a social network with the user in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game...virtual assets they possess...financial obligations of the player character account....and/or the factors used in the real world to determine a credit score.
Luchene [0029] Character Attribute—any quality, trait, feature or characteristic a particular Character can have that is stored in the corresponding Character Account. Character Attribtutes may include, but are not be limited to: 1. A character score...7. Virtual help points or credits...10. A relationship with another character)

Response to Remarks
Applicant's arguments filed on February 28, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments only partially rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's  amendments   clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to operate a financial service based on a financial product or providing a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Slyke (“LIQUID INSURANCE CONTRACTS”, U.S. Publication Number: 20020042770 A1)
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardiner (“METHODS AND SYSTEMS FOR SELF-FUNDING INVESTMENTS”, U.S. Publication Number: 20140258093 A1) proposes enabling the creation and configuration of lending circles for members of organized communities and relates to lending marketplace for loans. A lending marketplace includes borrowers seeking loans and investors who agree to provide the loan funds in return for a commitment from the borrower to repay the funds on agreed terms.
Song (“ENABLING PEER-TO-PEER LOAN TRANSACTION”, U.S. Publication Number: 20170169508 A1) proposes enabling peer-to-peer loan transactions. In particular, the message system allows users of a social networking system to initiate peer-to-peer loan transactions.
Givling (“METHOD AND SYSTEM FOR GAMIFIED CROWDFUNDING”, U.S. Publication Number: 20160110776 A1) proposes gamified crowdfunding over the Internet in order to crowdfund worthy or charitable causes while offering incentives and rewards in the form of an entertaining game and the potential added benefit of a share of the proceeds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
 
/HAO FU/Primary Examiner, Art Unit 3697